DETAILED ACTION
Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straitiff et al. (US 10686856) in view of Xiong et al. (US 2009/0204990).

Claims 1-2, Straitiff teaches a method of conveying live entertainment packages to multiple rooms of a hospitality location comprising: 
connecting an IPTV streaming device (318, 322) to a hardwired ethernet connection via a CAT6 cable (col. 8, lines 30-67); 
connecting a television (320, 324) to the IPTV streaming device via an HDMI cable (col. 8, lines 30-67); 
configuring the IPTV streaming device to connect to local multi-cast IPTV content streams (col. 3, lines 24-65); 
wherein the local multi-cast IPTV content streams are available as encrypted and un-encrypted streams (col. 9-10, lines 56-23); 
subsequently placing additional IPTV streaming devices in additional rooms of the hospitality location (col. 8, lines 30-67); and 
connecting the additional IPTV streaming devices to the hardwired ethernet connection (col. 8, lines 30-67). 
Straitiff is silent regarding a method of conveying live entertainment packages to multiple rooms of a hospitality location comprising: 
wherein the IPTV streaming devices provide the functionality of cable boxes without necessitating direct connection to a cable box.
Xiong teaches a method of conveying live entertainment packages to multiple rooms of a hospitality location comprising: 
wherein the IPTV streaming devices provide the functionality of cable boxes without necessitating direct connection to a cable box (i.e. dual mode set top box interpreted as an IP streaming device which handles both services IPTV and cable) (p. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide dual mode device as taught by Xiong to the system of Straitiff to allow for cable and IPTV services (p. 0012).

Claim 2, Straitiff teaches the method of claim 1, wherein the IPTV streaming device is an AppleTV.TM (col. 8, lines 30-67). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straitiff et al. (US 10686856) in view of Xiong et al. (US 2009/0204990), and further in view of Watters (US 2015/0237390).

Claim 3, Straitiff is silent regarding the method of claim 2, wherein the local multi-cast IPTV content employs Pro:Idiom-M encryption protocol.
Watters teaches the method of claim 2, wherein the local multi-cast IPTV content employs Pro:Idiom-M encryption protocol (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a variety of encryption standards as taught by Watters to the system of Straitiff to allow for secure transfer (p. 0033).

Conclusion
Claims 1-3 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/16/2021